 


109 HR 3776 IH: Scott Gardner Act
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3776 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Mrs. Myrick (for herself and Mr. McIntyre) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve sharing of immigration information among Federal, State, and local law enforcement officials, to improve State and local enforcement of immigration laws, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Scott Gardner Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Improved Federal sharing of immigration information 
Sec. 3. State and local reporting of immigration information 
Sec. 4. DWI and immigration information in the National Criminal Information Center 
Sec. 5. State and local enforcement of Federal immigration laws 
Sec. 6. Detention and deportation of aliens for driving while intoxicated (DWI) 
Sec. 7. Federal detention facilities  
2.Improved Federal sharing of immigration information 
(a)In generalThe Secretary of Homeland Security shall share with the Attorney General immigration information.  
(b)Improved operation of Federal immigration databases 
(1)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary and the Attorney General shall jointly submit to Congress a report on improving performance of Federal immigration databases to ensure the prompt entry of immigration information into such databases. 
(2)CompatibilitySuch report shall contain recommendations to improve the compatibility among Federal immigration databases in order to— 
(A)improve data entry, including eliminating of data entry backlogs; 
(B)increase efficiency; and 
(C)increase accessibility of information to Federal, State, and local law enforcement agencies. 
(3)ProgressSuch report shall include information on the progress that has been made with respect to the elimination of data entry backlogs in such databases and any additional resources required to eliminate such backlogs.  
(c)DefinitionsFor purposes of this section and section 3: 
(1)The term DWI means driving while intoxicated and includes similar motor vehicle violations.   
(2)The term Federal immigration database means each of the following: 
(A)The database of the LESC insofar as it relates to immigration information. 
(B)The database of the NCIC insofar as it relates to immigration information. 
(C)Any other database containing immigration information identified by the Secretary of Homeland Security. 
(3)The term immigration information means information specified by the Secretary of Homeland Security, in consultation with the Attorney General, relating to immigration, including illegal immigration. 
(4)The term LESC means the Law Enforcement Support Center. 
(5)The term NCIC means the National Criminal Information Center. 
(6)The term Secretary means the Secretary of Homeland Security.   
3.State and local reporting of immigration information 
(a)Requirement 
(1)In generalSubject to subsection (c), the director of each State and local law enforcement agency shall collect and report to the Secretary such immigration and DWI information and collected in the course of the director’s normal duties, and in such form and manner, as the Secretary may specify for entry into Federal immigration databases. 
(2)Condition of receipt of SCAAP fundingIf the director of a State or local law enforcement agency does not collect and report information in accordance with paragraph (1), such State or local law enforcement agency shall be ineligible to receive funding under the State Criminal Alien Assistance Program under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)). 
(3)Report on resourcesNot later than 90 days after the date of the enactment of this Act, the Secretary and the Attorney General shall jointly submit to Congress a report on additional resources required by State and local law enforcement agencies to comply with the requirement of paragraph (1).  
(b)Promotion of Law Enforcement Support CenterThe Secretary shall promote the use of the LESC to State and local law enforcement agencies. 
(c)Exemption from state and local reporting of immigration informationState and local law enforcement agencies are not required to collect and report immigration information relating to individuals who assist law enforcement agencies in the performance of their duties, including as an informant, witness or in other similar capacity.  
4.DWI and immigration information in the National Criminal Information Center 
(a)InclusionDWI and immigration information in the NCIC— 
(1)shall appear as a flag on the wants/warrants page of the NCIC; and 
(2)shall be timely and readily available to State and local law enforcement officers while they are in the course of their normal duties. 
(b)Mandatory detentionA State or local law enforcement officer who finds a flag for a DWI and immigration violation of an alien on the wants/warrants page of the NCIC and who arrests the alien shall detain the alien in a State or local jail until the alien can be transferred to Federal custody.  
5.State and local enforcement of Federal immigration laws 
(a)In generalSection 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) is amended— 
(1)in paragraph (1), by striking may and inserting shall the first place it appears; 
(2)in paragraph (2), by adding at the end the following new sentence: If such training is provided by a State or political subdivision of a State to an officer or employee of such State or political subdivision of a State, the cost of such training (including applicable cost of overtime) shall be reimbursed by the Secretary of Homeland Security.; and 
(3)by striking paragraph (9) and redesignating paragraph (10) as paragraph (9). 
(b)Effective dates 
(1)Requirement for agreementThe amendments made by paragraphs (1) and (3) of subsection (a) shall take effect on such date (not later than 1 year after the date of the enactment of this Act) as the Secretary of Homeland Security shall specify. 
(2)Payment for training costsThe amendment made by subsection (a)(2) shall take effect on the first day of the first fiscal year beginning after the date of the enactment of this Act. 
6.Detention and deportation of aliens for driving while intoxicated (DWI) 
(a)In generalSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended— 
(1)in subsection (c)(1)— 
(A)in subparagraph (C), by striking or at the end; 
(B)in subparagraph (D), by adding or at the end; and 
(C)by inserting after subparagraph (D) the following new subparagraph: 
 
(E)is deportable on any grounds and is apprehended for driving while intoxicated, driving under the influence, or similar violation of State law (as determined by the Secretary of Homeland Security) by a State or local law enforcement officer covered under an agreement under section 287(g),; 
(2)by redesignating subsection (e) as subsection (f); and 
(3)by inserting after subsection (d) the following new subsection: 
 
(e)Driving while intoxicatedIf a State or local law enforcement officer apprehends an individual for an offense described in subsection (c)(1)(E) and the officer has reasonable ground to believe that the individual is an alien— 
(1)the officer shall verify with the databases of the Federal Government, including the National Criminal Information Center and the Law Enforcement Support Center, whether the individual is an alien and whether such alien is unlawfully present in the United States; and 
(2)if any such database— 
(A)indicates that the individual is an alien unlawfully present in the United States— 
(i)an officer covered under an agreement under section 287(g) is authorized to issue a Federal detainer to maintain the alien in custody in accordance with such agreement until the alien is convicted for such offense or the alien is transferred to Federal custody; 
(ii)the officer is authorized to transport the alien to a location where the alien can be transferred to Federal custody and shall be removed from the United States in accordance with applicable law; and 
(iii)the Secretary of Homeland Security shall reimburse the State and local law enforcement agencies involved for the costs of transporting aliens when such transportation is not done in the course of their normal duties; or 
(B)indicates that the individual is an alien but is not unlawfully present in the United States, the officer shall take the alien into custody for such offense in accordance with State law and shall promptly notify the Secretary of Homeland Security of such apprehension and maintain the alien in custody pending a determination by the Secretary with respect to any action to be taken by the Secretary against such alien. . 
(b)Deportation for DWI 
(1)In generalSection 237(a)(2) of such Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following new subparagraph: 
 
(F)Driving while intoxicatedAny alien who is convicted of driving while intoxicated, driving under the influence, or similar violation of State law (as determined by the Secretary of Homeland Security), or who refuses in violation of State law to submit to a Breathalyzer test or other test for the purpose of determining blood alcohol content is deportable and shall be deported.. 
(2)Effective dateThe amendment made by paragraph (1) shall apply to violations or refusals occurring after the date of the enactment of this Act.  
(c)Sharing of information by motor vehicle administrators regarding DWI convictions and refusalsEach State motor vehicle administrator shall— 
(1)share with the Secretary of Homeland Security information relating to any alien who has a conviction or refusal described in section 237(a)(2)(F) of the Immigration and Nationality Act;  
(2)share such information with other State motor vehicle administrators through the Drivers License Agreement of the American Association of Motor Vehicle Administrators; and 
(3)enter such information into the NCIC in a timely manner. 
7.Federal detention facilities 
(a)Report on current allocation formula; recommendations for stop-gap measuresNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report describing the formula for allocation of Federal detention facilities for aliens under section 241(g) of the Immigration and Nationality Act (8 U.S.C. 1231(g)). The Secretary shall include in such report recommendations for measures for the temporary expansion of State and local jails to detain increased numbers of illegal aliens pending construction or expansion of Federal detention facilities. 
(b)New construction in high concentration areasIn accordance with such section, the Secretary shall ensure that, to the greatest extent practicable, construction of new detention facilities is undertaken in or near areas in which the Secretary has determined that there is a high concentration of illegal aliens. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as necessary to carry out this section.   
 
